Citation Nr: 0018859	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-01 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
depressive disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for headaches with 
dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from April 1946 to August 1946 and active service with the 
United States Army from November 1950 to March 1954.  These 
matters come before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the of the 
Department of Veterans Affairs (VA) Regional Office Center in 
Chicago, Illinois (RO), which continued a 30 percent 
disability evaluation for the veteran's service-connected 
depressive disorder and denied the veteran's claim of 
entitlement to service connection for headaches with 
dizziness.  Thereafter, the veteran filed a timely notice of 
disagreement (NOD) giving rise to the current appeal.  During 
the pendency of the appeal, in a May 1999 rating decision, 
the RO increased the veteran's disability evaluation for his 
service-connected depressive disorder to 50 percent.  A 
rating decision issued subsequent to a notice of 
disagreement, which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Further, in a VA Form 21-
4138 (Statement In Support Of Claim) received in May 1999, 
the veteran indicated that he believes he is entitled to a 
disability evaluation in excess of 50 percent for a 
depressive disorder.  Accordingly, this issue remains in 
appellate status.  


REMAND

A preliminary review of the record discloses that in a VA-
Form 9 (Appeal To Board of Veteran's Appeals) received in 
February 1999, the veteran indicated that he wanted to be 
scheduled for a hearing before a Board Member at the RO 
(Travel Board hearing).  By letter dated in May 1999, the RO 
requested the veteran to indicate whether he would agree to a 
videoconference Board hearing at the RO; it was indicated 
that if he did not respond, he would remain on the Travel 
Board docket.  The veteran did not respond to the RO's 
letter.  Under these circumstances, such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1999).

The Board further notes that an RO decision in August 1998 
denied the veteran's claim for a total compensation rating 
based on individual unemployability.  The Board finds that, 
while the veteran's testimony presented at an RO hearing in 
February 1999 was rather vague, he was specific in expressing 
dissatisfaction with that decision in a statement received by 
the RO in May 1999.  The Board finds the latter statement is 
a timely notice of disagreement to the August 1999 RO 
decision.  38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) 
(1999).  The record does not show that a statement of the 
case addressing the claim of individual unemployability has 
been issued to the veteran. 

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Malincon v. West, 12 Vet. App. 238 (1999).  
Since the RO has not issued a statement of the case regarding 
the individual unemployability issue it must be remanded.

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a Travel Board  hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

2.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disability and the veteran should be 
advised of the time in which to perfect 
his appeal ( see Manlincon v. West, 12 
Vet. App. 238 (1999).

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


